DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed April 7, 2022. Claims 1-20, 22 and 24 were previously pending. Applicant amended claims 1, 3, 9, 11 and 20; cancelled claim 8 and added new claims 25-29.
Newly submitted claim 29 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim is drawn to a method of detecting miRNA in a sample from a patient having or suspected of having a drug-induced liver injury, with method steps not corresponding to the examined method claims 1 and 3.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 29 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-7, 9-20, 22 and 24-28 are under consideration.
Applicant’s claim amendments overcame the previously presented rejections. This office action contains new grounds for rejection necessitated by amendment. Applicant’s arguments regarding the rejection of claims 1, 2, 12, 13, 16, 17 and 24 as anticipated by Venkateswaran et al. are addressed below, since they are pertinent to newly presented rejections.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2022 was filed after the mailing date of the Non-Final Rejection on October 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A) Claim 11 is drawn to the method of claim 3, wherein the first binding moiety is a maleimide group. Applicant provided the following description in paragraph [0052] of the published application:
“[0052] In some embodiments, the second binding moiety may be a heterocarbon chain containing a thiol groups thereof that specifically binds the first binding moiety (e.g., a maleimide group). The second binding moiety may be conjugated to an agent or multiple agents (e.g., biotin) that specifically binds a third binding moiety (e.g., streptavidin), which is conjugated to a detectable label.”
	Since Applicant did not describe any heterocarbon chains which specifically bind to a maleimide group, Applicant was not in possession of the invention as claimed.
B) Claim 28 is drawn to the method of claim 1, wherein each PNA probe binds to zero or one modified base. There is no support in the specification or in the originally filed claims for this limitation, therefore it introduces new matter into the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) claims 9 and 10 are indefinite because they depend from cancelled claim 8.
B) Claim 28 is indefinite over the recitation of “…wherein each PNA probe binds to zero or one modified base”. It is not clear what this limitation means, since the PNA probe binds to a target nucleic acid, which does not contain modified nucleotides.
Double Patenting
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1, 2, 12, 13, 16, 17 and 24 under 35 U.S.C. 102(a)(1) as anticipated by Venkateswaran et al., Applicant argues the following:
“Independent claim 1 recites a step of determining the fraction of beads associated with at least one detectable label, which is indicative of the level of the nucleic acid of interest in the sample. Venkateswaran does not teach, at least, this feature. Rather, Venkateswaran, substantially all of the beads would be expected to be associated with multiple detectable labels, the number on each bead scaling with the concentration in the sample, so that detection of the microRNA122 must be based on an intensity measurement.
Specifically, while the Patent Office points to Venkateswaran’s Fig. 6 and Fig. 7 as an alleged teaching of determining the fraction of beads associated with at least one detectable label, Fig. 6 and Fig. 7 show plots of median fluorescence intensities (MFI) as a function of miRNA concentration in flow cytometry experiments. MFI is a description of intensity distribution (an “analog” measurement), which is different than a determination of the fraction of beads associated with at least one detectable label (a “digital” measurement involving counting of binary “on/off” events relating to the presence or absence of a detectable label on each bead addressed). Asa hypothetical and simplified example demonstrating this difference, imagine a first experiment tested five beads which gave off fluorescence intensity measurements of 0, 0, 2, 2, and 3, respectively, and a second experiment tested five beads which gave off fluorescence intensity measurements of 1, 1, 2,2, and 3, respectively. The first experiment would have a fraction of beads giving off signal (meaning associated with a detectable label—as measured in the claimed method) of 3/5 (due to 3 non-zero values, regardless of relative intensity, and 2 zero values), while the second experiment would have a fraction of 5/5 (due to 5 non-zero values). Yet, the first experiment and the second experiment would each have an identical MFI (as measured in Venkateswaran’s method) of 2 (because 2 is the median value in each instance). And so, the fraction determination in claim 1 is fundamentally different than the MFI used in Venkateswaran.”
	Response
	However, Applicant is incorrect in their analysis of Figures 6 and 7 and the meaning of “mean intensity value”. As can be seen from Table S1 of the supplemental material, the “mean intensity value” does means an average of five measurement for each of the probe-miRNA combinations, not an average of the number of probes. Further, as can be seen from Fig. S5, the molecules were counted using a PE channel of the flow cytometer, therefore only molecules having the PE label were counted.
	In conclusion, Venkateswaran et al. teach a fraction of beads bound to the miR-122 target and the faction of beads bound to miR-21, which was not a target probe.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 1, 2, 12, 13, 16, 17, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Venkateswaran et al. (Talanta, vol. 161, pp. 489-496, 2016; previously cited) and Dear et al. (Brit. J. Clin. Pharmacol., vol. 77, pp. 904-905, 2013).
A) Regarding claim 1, Venkateswaran et al. teach a method for detecting a nucleic acid of interest in a sample, comprising: 
(i) providing a sample suspected of containing a nucleic acid of interest (Fig. 2; page 493,; page 494, first paragraph); 
(ii) providing a plurality of beads, on which a peptide nucleic acid (PNA) probe is immobilized, wherein the PNA probe comprises a nucleotide sequence that is complementary to the nucleic acid of interest or a portion thereof, and wherein the PNA probe lacks a base at a position corresponding to a target nucleotide in the nucleic acid of interest (Fig. 1-2; Fig. 5; page 490, last paragraph; page 491, third paragraph; Table 1); 
(iii) incubating the sample with the plurality of beads under conditions allowing for formation of a nucleic acid/PNA complex (Fig. 2; Fig. 5); 
(iv) contacting the plurality of beads with a modified base that is complementary to the base of the target nucleotide in the nucleic acid of interest, wherein the modified base is conjugated to a first binding moiety and modified with a chemical group that reacts with the PNA probe (Fig. 2; Fig. 5; page 492, second paragraph); 
(v) contacting the plurality of beads with a second binding moiety that binds the first binding moiety and comprises a detectable label (Fig. 2; Fig. 5; page 492, second paragraph); and 
(vi) determining the fraction of beads associated with at least one detectable label, which is indicative of the level of the nucleic acid of interest in the sample (Fig. 6 and 7).
Regarding claim 2, Venkatewaran et al. teach biotin and streptavidin as first and second binding moieties (Fig. 2; Fig. 5).
Regarding claims 12 and 13, Venkatewaran et al. teach streptavidin conjugated to Phycoerythrin (Fig. 2).
Regarding claim 16, Venkatewaran et al. teach miRNA (Fig. 5).
Regarding claim 17, Venkatewaran et al. teach aldehyde group (Fig. 1).
Regarding claim 24, Venkatewaran et al. teach PNA probe of 18 units (Table 1).
Regrding claim 27, Venkatewaran et al. teach PNA probe at least 80% identical to the target (Fig. 5).
B) Regarding claims 1 and 25, Venkatewaran et al. cite studies of Dear et al. which documented elevated levels of miR-122 in serum of subjects after paracetamol toxicity (page 493; page 494, first paragraph; see also Dera et al.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the single-molecule miRNA detection method of Venkatewaran et al. to detect circulating miRNA molecules in blood samples. The motivation to do so is provided by Venkatewaran et al. (page 494, paragraphs 5 and 7):
“A “Proof of Concept” study for the integration of Single Nucleobase Labelling with Luminex xMAPs technology for the detection of miRNA122 is presented. Effective conjugation of the DGL probes to MagPlex microspheres allowed detection of miRNA122 via dynamic chemistry demonstrating the potential for rapid and accurate profiling of miRNA122 in particular and miRNAs in general. A detection limit of 15fmoles (0.3nM) together with high specificity and the capacity to differentiate sequences containing a single nucleobase mismatch opens the possibly for direct detection of miRNAs from biological fluids with neither pre-amplification nor pre-labelling of target nucleic acids.”
“The synergistic combination of these novel technologies provides an accurate tool to profile miRNA122, allowing direct detection of miRNAs from biological fluids in a single device. Multiplexing can be achieved by coupling various target-specific probes onto microspheres with different spectral signatures. Hence the novel platform promises to provide a consistent, rapid, cost-effective and straight-forward method for clinical diagnostics and drug development by screening of miRNAs, not only associated with liver disease but also with genetic diseases, cancers, drug toxicology and heart diseases.”
17.	Claims 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkateswaran et al. (Talanta, vol. 161, pp. 489-496, 2016; previously cited) and Dear et al. (Brit. J. Clin. Pharmacol., vol. 77, pp. 904-905, 2013) as applied to claim 1 above, and further in view of Li et al. (J. Am. Chem. Soc., vol. 130, pp. 12622-3, 2008; cited in the IDS).
	A) Regarding claim 15, Venkateswaran et al. labeling the PNA-target complex using streptavidin bound to Phycoerythrin, but does not teach using -galactosidase as a detectable label. Venkateswaran et al. do not teach single molecule arrays.
	B) Regarding claims 15 and 18, Li et al. teach detection of single biotinylated nucleic acid molecules captured on an array of femtoliter wells using streptavidin bound to -galactosidase (see whole document, especially Fig. 2).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the single-molecule array of Li et al. with enzymatic labeling of biotinylated DNA as suggested by Li et al. in the method of miRNA detection of Venkateswaran et al. and Dear et al. The motivation to do so is provided by Li et al. (page 12623, last paragraph):
	“In conclusion, we have developed a highly sensitive single molecule DNA assay platform with a 1fM experimental detection limit using enzymatic amplification in an array of femtoliter-sized reaction wells. This simple binary readout-based scheme is easy to perform and exhibits a high signal-to-noise ratio in the presence of trace amounts of DNA target. Furthermore, it also should be possible to extend this technology to protein detection by modifying the reaction wells with specific capture antibodies. We expect this assay to be useful in a number of biomedical applications where accurate and highly sensitive target analysis is critical.”
Therefore, considering that the method of Venkateswaran et al. was capable of detecting about 0.3 nM concentration of miRNA in a sample, using labeling with -galactosidase and confining the target to femtoliter wells would allow about 300-fold increase of detection sensitivity of miRNAs in bodily fluids.
18.	Claims 3-7, 19, 20, 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Venkateswaran et al. (Talanta, vol. 161, pp. 489-496, 2016; previously cited), Dear et al. (Brit. J. Clin. Pharmacol., vol. 77, pp. 904-905, 2013), Pernagallo et al. (Sensors, vol. 12, pp. 8100-8111, 2012; cited in the IDS; previously cited) and Bourget et al. (US 2003/0143555 A1; published July 2003; previously cited).
A) Regarding claim 3, Venkateswaran et al. teach a method for detecting a nucleic acid of interest in a sample, comprising: 
(i) providing a sample suspected of containing a nucleic acid of interest (Fig. 2; page 493,; page 494, first paragraph); 
(ii) providing a plurality of beads, on which a peptide nucleic acid (PNA) probe is immobilized, wherein the PNA probe comprises a nucleotide sequence that is complementary to the nucleic acid of interest or a portion thereof, and wherein the PNA probe lacks a base at a position corresponding to a target nucleotide in the nucleic acid of interest (Fig. 1-2; Fig. 5; page 490, last paragraph; page 491, third paragraph; Table 1); 
(iii) incubating the sample with the plurality of beads under conditions allowing for formation of a nucleic acid/PNA complex (Fig. 2; Fig. 5); 
(iv) contacting the plurality of beads with a modified base that is complementary to the base of the target nucleotide in the nucleic acid of interest, wherein the modified base is conjugated to a first binding moiety and modified with a chemical group that reacts with the PNA probe (Fig. 2; Fig. 5; page 492, second paragraph); 
(v) contacting the plurality of beads with a second binding moiety that binds the first binding moiety and comprises a detectable label (Fig. 2; Fig. 5; page 492, second paragraph); and 
(vi) determining the fraction of beads associated with at least one detectable label, which is indicative of the level of the nucleic acid of interest in the sample (Fig. 6 and 7).
Regarding claims 5 and 6, Venkatewaran et al. teach biotin and streptavidin as binding moieties (Fig. 2; Fig. 5).
Regarding claims 22 and 26, Venkatewaran et al. cite studies of Dear et al. which documented elevated levels of miR-122 in serum of subjects after paracetamol toxicity (page 493; page 494, first paragraph; see also Dera et al.).
B) Venkatewaran et al. do not teach detection of miRNAs in body fluids.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the single-molecule miRNA detection method of Venkatewaran et al. to detect circulating miRNA molecules in blood samples. The motivation to do so is provided by Venkatewaran et al. (page 494, paragraphs 5 and 7):
“A “Proof of Concept” study for the integration of Single Nucleobase Labelling with Luminex xMAPs technology for the detection of miRNA122 is presented. Effective conjugation of the DGL probes to MagPlex microspheres allowed detection of miRNA122 via dynamic chemistry demonstrating the potential for rapid and accurate profiling of miRNA122 in particular and miRNAs in general. A detection limit of 15fmoles (0.3nM) together with high specificity and the capacity to differentiate sequences containing a single nucleobase mismatch opens the possibly for direct detection of miRNAs from biological fluids with neither pre-amplification nor pre-labelling of target nucleic acids.”
“The synergistic combination of these novel technologies provides an accurate tool to profile miRNA122, allowing direct detection of miRNAs from biological fluids in a single device. Multiplexing can be achieved by coupling various target-specific probes onto microspheres with different spectral signatures. Hence the novel platform promises to provide a consistent, rapid, cost-effective and straight-forward method for clinical diagnostics and drug development by screening of miRNAs, not only associated with liver disease but also with genetic diseases, cancers, drug toxicology and heart diseases.”
C) Venkatewaran et al. do not teach a first binding moiety being a fluorescein label.
D) Regarding claims 3, 7, 19 and 20, Pernagallo et al. teach detection of miRNA molecules using immobilized PNA probes complementary to target miRNA sequence (= single molecule array), the PNA probes comprising an abasic site which is contacted with a modified nucleotide comprising fluorescein complementary to a base in the target (Fig. 2; Fig. 4; page 8101, paragraphs 4-7; page 8104, fourth paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of the single PNA probes of Pernagallo et al. with the method of Venkateswaran et al. and Dear et al. The detection system of Pernagallo et al. would provide a single capture probe which also serves as a detection probe. The motivation to do so is provided by Pernagallo et al. (page 8101, fifth paragraph; page 8109, second paragraph):
“A major feature of Chem-NAT is that false positives are difficult if not impossible to create as nucleobase incorporation can only occur in the presence of target templating nucleic acid strands Figure 2(A).”
“Selective incorporation of FITC-CCHO into the PNA/RNA hybrid through dynamic chemical reactions can take place ONLY when miRNA122 forms a perfect duplex with the designed DestiNA probes (pattern 1). Pattern 2 shows no fluorescence because non-complementary (miRNA122) has not been hybridised with the PNA probe 2. This demonstrated the selective incorporation of the “correct” base when the target nucleic acid forms a perfect duplex. The result confirms that the DestiNA fluorescence detection approach to nucleic acid discrimination reported here could be ported into the LoC platform, facilitating the analysis of label-free nucleic acid. The result further indicates that the approach used with miRNA122 herein could be extended to more generic, direct nucleic acid analysis such as allele-discrimination.”
D) None of the references teaches detection of the first binding moiety with a second binding moiety which comprises an antibody specific to the first moiety, the antibody being biotinylated, followed by binding with the third binding moiety comprising streptavidin and a detectable label.
E) Regarding claims 3-7, Bourget et al. teach direct detection of DNA fragments by labeling the fragments with a label and further direct or indirect detection of the first label ([0018]-[0021]; [0037]-[0045]; [0048]-[0052]; [0169]-[0172]). Bourget et al. teach detection of nucleic acid fragments containing fluorescein with anti-fluorescein biotinylated antibody, followed by streptavidin labeled with phycoerythrin ([0433]-[0444]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a three-step labeling protocol of Bourget et al. in the method of single molecule array detection using PNA probes of Venkateswaran et al., Dear et al. and Pernagallo et al. The motivation to do so would have been that using signal amplification based on anti-fluorescein antibody followed by labeled streptavidin increased the fluorescence detection signal about 37-fold ([0455] Table 9).
19.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                            May 25, 2022